Citation Nr: 0702643	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-34 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, as secondary to a service-connected right ankle 
disability.

2.  Entitlement to service connection for a left hip 
disorder, as secondary to a service-connected right ankle 
disability.

3.  Entitlement to service connection for a right knee 
disorder, as secondary to a service-connected right ankle 
disability.

4.  Entitlement to service connection for a left knee 
disorder, as secondary to a service-connected right ankle 
disability.

 
REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, inter alia, denied the 
veteran's claim seeking entitlement to service connection for 
a left foot disorder, right and left hip disorders, and right 
and left knee disorders, all as secondary to his service-
connected right ankle disability.  In a November 2003 rating 
decision, the RO granted service connection and assigned a 10 
percent disability rating for the veteran's left ankle 
(claimed as left foot) disability.  As this is considered a 
grant in full for service connection for this issue, it is no 
longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  

In October 2006, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge (Travel Board 
hearing); a copy of this transcript is associated with the 
record.  






FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has a right hip disorder that is related to the 
veteran's service-connected right ankle disability.

2.  There is no competent medical evidence showing the 
veteran has a left hip disorder that is related to the 
veteran's service-connected right ankle disability.

3.  There is competent medical evidence linking the veteran's 
current right knee disorder (arthritis) to the veteran's 
service-connected right ankle disability.

4.  There is competent medical evidence linking the veteran's 
current left knee disorder (arthritis) to the veteran's 
service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  Claimed right hip disorder is not proximately due to or 
the result of a service-connected right ankle disorder, and 
was not aggravated thereby.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006).

2.  Claimed left hip disorder is not proximately due to or 
the result of a service-connected right ankle disorder, and 
was not aggravated thereby.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006).

3.  A right knee disorder, arthritis, is proximately due to, 
and has been aggravated by, a service-connected right ankle 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006).

4.  A left knee disorder, arthritis, is proximately due to, 
and has been aggravated by, a service-connected right ankle 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, June 2003 and March 2006 letters satisfied the 
four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection for left and right hip 
disorders have not been met, no effective date or disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in Dingess, 
supra.  Further, the veteran retains the right to appeal the 
disability rating and effective date assigned for the grant 
of service connection for bilateral knee disability.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, the veteran's Travel Board hearing testimony and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

Service connection for the veteran's right ankle disability 
was granted in an August 1969 rating decision.  In his Travel 
Board hearing, the veteran contended that he has right and 
left hip disorders and right and left knee disorders which 
are due to the change in his gait caused by his service-
connected right ankle disability, and that these disorders 
should be service-connected as secondary to his service-
connected right ankle disability.

Service connection - right and left hip disorders as 
secondary to a right ankle disability

VA medical records show treatment for hip pain in January, 
July and October 2003, but no diagnosis of any hip disorder.  
A July 2003 VA examiner observed that both of the veteran's 
hip joints were nontender with full range of motion.  The 
medical examiner's assessment did not include a diagnosis of 
a disorder of his hips.  VA physician's letters in October 
2003 and March 2006 refer to chronic hip pain, but these 
physicians did not provided a diagnosis of a hip disorder.  
In his Travel Board hearing, the veteran testified that he 
had not been given a diagnosis for his hips, but had chronic 
pain.  However, pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the service-connection claim for right and left 
hip disorders is denied as the evidence fails to establish 
that the veteran currently has any diagnosed hip condition.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




Service connection - right and left knee disorders as 
secondary to right ankle disability

VA medical records reflect treatment for left knee pain in 
October, November and December 2002, but no diagnosis of a 
knee disorder.  The November examiner opined that his left 
knee pain was most likely due to his antalgic gait resulting 
from his right ankle disability.  A July 2003 VA examination 
report indicates that the veteran had bilateral knee pain.  
The examiner opined that this pain was as likely as not due 
to years of an altered gait caused by his right ankle 
problems.  He did not give a diagnosis of any knee disorder.  
A November 2004 VA medical examiner observed that the veteran 
had some patellofemoral symptoms.  Contemporaneous x-rays 
showed minimal degenerative changes in both knees.  A 
December 2004 VA medical examiner's assessment was a right 
ankle fusion and resultant secondary arthritis of the 
veteran's knees due to abnormalities in the veteran's gait.  
He reported that the veteran was using knee braces and that 
special orthopedic shoes were being recommended.  

Resolving the doubt in the veteran's favor, the Board finds 
that the competent evidence shows that the appellant's right 
and left knee disabilities are proximately due to, and have 
been aggravated by, the veteran's service-connected right 
ankle disorder and his claim is granted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.310.

ORDER

Service connection for a right hip disorder, as secondary to 
a service-connected right ankle disability, is denied.

Service connection for a left hip disorder, as secondary to a 
service-connected right ankle disability, is denied.

Service connection for a right knee disorder, as secondary to 
a service-connected right ankle disability, is granted.

Service connection for a left knee disorder, as secondary to 
a service-connected right ankle disability, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


